UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  February 28, 2011 Item 1: Reports to Shareholders Vanguard Explorer Value  Fund Semiannual Report February 28, 2011 > For the six months ended February 28, 2011, Vanguard Explorer Value Fund returned about 37%, ahead of both the return of its benchmark index and the average return of its peer group. > U.S. stocks rallied through much of the period, and small- and mid-capitalization stocks outperformed their large-cap counterparts. > All ten of the funds industry sectors generated positive results, with information technology and industrials contributing most to the funds return. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 23 Trustees Approve Advisory Agreements. 25 Glossary. 27 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended February 28, 2011 Total Returns Vanguard Explorer Value Fund 37.29% Russell 2500 Value Index 32.49 Small-Cap Value Funds Average 35.50 Small-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance August 31, 2010 , Through February 28, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Value Fund $18.09 $24.48 $0.135 $0.196 1 Chairmans Letter Dear Shareholder, Small- and mid-capitalization stocks thrived through the six months ended February, 28, 2011, and Vanguard Explorer Value Funds result for the period reflects this environment, as well as the skill of the funds three advisors. The Explorer Value Fund returned about 37% for the six months, ahead of its benchmark, the Russell 2500 Value Index, as well as the average return for small-cap value funds. All ten of the industry sectors in the fund and its benchmark advanced for the six-months. Indeed, in the fund, only the lightly represented consumer staples sector failed to register double-digit returns, and five sectors enjoyed returns exceeding 40%: energy, health care, consumer discretionary, information technology, and industrials. Compared with the benchmark, the fund benefited most from its holdings in information technology, industrials, and utilities, but was held back by its holdings in materials. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the six months ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. 2 ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. Interest rates rose, depressing bond prices U.S. interest rates hovered near gener ational lows early in the period, but then moved higher, putting pressure on bond prices. For the six-month period, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt, as investors stretched for yield beyond government securities, where rates remained low by historical standards. Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.51 1.72 4.07 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 2.16 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Industrials, IT sectors pace funds returns Explorer Value Funds three advisors Frontier Capital Management Co., LLC, Cardinal Capital Management, L.L.C., and Sterling Capital Management LLC aim to discover small and mid-sized companies that appear underappreciated by the market. While their approaches complement each other, the three advisors measure value in different ways. At the end of August, when the fund began its first full fiscal year, stocks got back on track. Market volatility and investor risk-aversion subsided, creating an environment favorable for small- and mid-cap stocks. Information technology and industrials stocks, buoyed by the improving economy, contributed almost half of the funds total return. Corporations expanded their technology budgets, driving IT stocks higher; increased demand for services and manufacturing lifted industrials stocks. Within information technology, software and semiconductor equipment firms powered returns, although strength was evident within every area of the sector. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Explorer Value Fund 0.56% 1.53% The fund expense ratio shown is from the prospectus dated December 28, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the funds annualized expense ratio was 0.56%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Small-Cap Value Funds. 4 Semiconductor equipment maker Axcelis Technologies and software company Progress Software were among the best contributors. Machinery firms accounted for a significant portion of the industrial sectors performance, but the improving economy also aided a variety of other businesses. Employment services firm On Assignment and machinery supplier Colfax helped lead the sector. The advisors outsized holdings in IT and industrials, combined with favorable stock selection in both sectors, added more than 3 percentage points to the funds return compared with that of its benchmark. Selections among consumer discretionary, financials, health care, and energy bolstered the funds overall strong showing. The funds minimal exposure to the relatively lackluster utilities sector also made a sizable difference. Utilities generally dont fit the advisors definition of value stocks, and the fund held only a fraction of the sector compared to the benchmark. Stock selection in the materials sector held back performance. For example, a sizable stake in metal and glass container company Silgan Holdingswhich climbed more than 22% meant forgoing opportunities for even stronger returns elsewhere. For more on the advisors strategy and the funds positioning during the six months, please see the Advisors Report that follows this letter. A relatively strong start, but consider long journey Although Vanguard Explorer Value Fund debuted amid choppy waters, it has been ably steered by its three advisorseach has more than ten years of experience investing in value stocks. Of course, 11 months isnt a sufficient time period in which to judge a long-term investment. Any investor must keep in mind that there will be months, or even years, with negative returns. Moreover, the funds 37% return for the half-year is also extreme and certainly not predictable or expected. Nobody really knows which way the market is headed, or what segment of the market will lead the wayespecially with the dramatic events unfolding in the Middle East and North Africa as I write this letter, and the uncertain ramifications of the tragedy in Japan. Thats why its important to follow your investment plan and not let emotions rule your investment decisions. At Vanguard, we encourage you to build and maintain a portfolio based on your individual objectives, time horizon, and risk tolerance. With its experienced 5 management team and low costs, the Explorer Value Fund can play an important part in your investment plan by providing exposure to small and midsized value stocks. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2011 6 Advisors Report For the half-year ended February 28, 2011, Vanguard Explorer Value Fund returned about 37%, ahead of its comparative standards. Your fund is managed by three independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the half-year and of how their portfolio positioning reflects this assessment. (Please note that the Frontier and Sterling discussions refer to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on March 16, 2011. Vanguard Explorer Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Frontier Capital Management Co., 34 41 The advisor selects stocks by identifying companies it LLC believes are underpriced relative to their long-term value. These companies are generally inexpensive and have low price-to-book and price-to-earnings ratios. Cardinal Capital Management, 31 39 The advisor seeks stocks that are able to generate L.L.C. excess cash flow and to reinvest the cash to increase shareholder value. Sterling Capital Management LLC 31 39 The advisor searches for stocks of quality companies selling at large discounts compared to their underlying value. It defines quality stocks as those that generate considerable cash flow, reinvest in opportunities with attractive returns, and have a competitive advantage with their business sector. Cash Investments 4 5 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Frontier Capital Management Co., LLC Portfolio Managers: Thomas W. Duncan, Jr., Senior Vice President William A. Teichner, CFA, Senior Vice President Small-cap value stocks, like other U.S. stocks, were strong during the six-month period ended February 28, 2011. The increase in the markets was a reversal of the trend of the prior six-month period, and it was influenced by two noteworthy events: the Federal Reserves November announcement that it would purchase $600 billion of longer-term Treasuries in an effort to lift the economy, and Decembers tax legislation that extended prior tax cuts for two more years. Our portion of the fund benefited from both favorable stock selection and favorable sector selection during the period. Positive stock selection in technology, producer durables, and health care more than made up for small declines in other areas. Our strongest contributor was SM Energy, an oil and natural gas producer. The company reported quarterly results that exceeded consensus estimates. The weakest contributor in our portion of the portfolio was Dallas-based brokerage and banking firm SWS Group. Its stock was hurt by the resignation of its CFO, disappointing earnings, and a reduction in the firms quarterly dividendall of which stemmed from problem real estate loans at its bank subsidiary. We sold the stock because of our concerns that SWS could continue to issue challenging earnings reports and might need to raise significant new capital. During the period, we added 12 stocks to our portion of the portfolio and sold off 12 others. The purchases were spread across eight sectors; the sales, across six. The net effect was a small increase in our holdings of producer durables, health care, and utility stocks, and a small reduction in financial and technology names. As is typical for us, the changes were based on company-specific reasons, rather than top-down positioning. Cardinal Capital Management, L.L.C. Portfolio Managers: Amy K. Minella, Partner Eugene Fox, Partner Robert B. Kirkpatrick, CFA, Partner For the six months ended February 28, 2011, our portion of the Explorer Value Fund performed well. Domestic equities posted strong returns for the period as the prospects for 2011 brightened because of the extension of the Bush-era tax cuts, temporary reductions in Social Security withholding taxes, and the Obama administrations more cooperative tone toward business. Monetary policy remained supportive as the Federal Reserve kept rates low and announced further quantitative easing. However, economic challenges persist: Unemployment remains high, the residential real estate 8 market faces several million foreclosures, and state and local governments will likely have to make more cuts in spending and jobs to combat large deficits. Our portion of the portfolio benefited from allocation across economic sectors, while stock selection was mixed. Underweightings to the relatively weaker performing utility and financial sectors, and overweightings in the better- performing industrial, information technology, and health care sectors, proved beneficial. Favorable stock selection was most evident in the financial services and energy sectors. Affiliated Managers Group, an asset management firm leveraged to the equity markets, and Concho Resources, a rapidly growing oil-centric exploration and production company, were the stand-out investments. Detractors included residual cash in a strong market and stock selection in the materials sector, where we continue to prefer less cyclical stocks over commodity-based businesses. With fiscal and monetary policy accommodative and economic conditions continuing their prolonged recovery, our investment outlook remains upbeat. Moreover, as business confidence and credit markets have improved, corporate managements have become much more active in using their free cash flow and debt capacity to make acquisitions that will boost earnings and share repurchases. These actions should benefit 2011 results, and they also bode well for the longer term. Sterling Capital Management LLC Portfolio Managers: Eduardo A. Brea, CFA, Managing Director Brian R. Walton, CFA, Managing Director As we look back over the last six months, it is apparent that several variables combined to provide a very strong tailwind for stocks. The Federal Reserve unveiled a plan in early November to provide additional liquidity to the U.S. capital markets. Also, economic growth regained momentum during the latter part of 2010, with manufacturing output, consumer confidence, retail sales, and even unemployment rates demonstrating measurable improvement. On top of these improved economic signposts, late in 2010 Washington passed legislation extending the Bush-era tax cuts. The cumulative impact of these events was certainly conducive to a year-end rally in the stock market. Our portion of the portfolio performed well during the period, driven primarily by stock selection. Strong results in information technology and health care were offset by weakness in financials. Compuware posted strong gains as IT spending on software rebounded. The portfolios health care holdings were assisted by the improving mergers and acquisition environment; both King Pharmaceutical and Martek Biosciences were acquired by larger firms during the fourth quarter of 2010. Within financials, portfolio holdings 9 of real estate investment trusts (REITs) generally lagged both their peers and the index, contributing to the overall negative stock selection within the sector. In terms of sector selection, the only real standout in our portion of the portfolio was an underweighting in utilities, which broadly underperformed the market for the period. Heading into 2011, our portion of the portfolio remains largely structured as it was throughout much of 2010. Attractive valuation and the growth opportunities prevalent within the IT sector support our large overweighting of this group. In aggregate, we maintain a slight cyclical bias, with an emphasis on business and commercial spending rather than on consumer activity. 10 Explorer Value Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Russell DJ 2500 U.S. Total Value Market Fund Index Index Number of Stocks 185 1,627 3,845 Median Market Cap $2.1B $2.7B $31.4B Price/Earnings Ratio 20.5x 23.1x 17.9x Price/Book Ratio 1.7x 1.5x 2.3x Return on Equity 12.2% 9.0% 19.2% Earnings Growth Rate 1.9% -1.0% 5.4% Dividend Yield 1.3% 1.8% 1.6% Foreign Holdings 0.8% 0.0% 0.0% Turnover Rate (Annualized) 46%   Ticker Symbol VEVFX   Expense Ratio 1 0.56%   30-Day SEC Yield 0.60%   Short-Term Reserves 3.1%   Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Value Market Fund Index Index Consumer Discretionary 8.6% 9.8% 11.8% Consumer Staples 1.5 3.6 9.1 Energy 7.4 9.5 11.6 Financials 26.8 32.3 16.6 Health Care 7.1 5.8 10.5 Industrials 23.0 11.8 11.4 Information Technology 18.5 8.6 18.9 Materials 3.6 7.5 4.5 Telecommunication Services 1.3 1.1 2.5 Utilities 2.2 10.0 3.1 Ten Largest Holdings (% of total net assets) Teleflex Inc. Health Care Equipment 2.3% Affiliated Managers Asset Management Group Inc. & Custody Banks 2.1 Silgan Holdings Inc. Metal & Glass Containers 2.1 Willis Group Holdings plc Insurance Brokers 1.9 CA Inc. Systems Software 1.7 j2 Global Internet Software & Communications Inc. Services 1.7 Aspen Insurance Property & Casualty Holdings Ltd. Insurance 1.6 Atlas Air Worldwide Air Freight & Holdings Inc. Logistics 1.6 SM Energy Co. Oil & Gas Exploration & Production 1.6 Chemed Corp. Health Care Services 1.6 Top Ten 18.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated December 28, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.56%. 11 Explorer Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): March 30, 2010, Through February 28, 2011 Note: For 2011, performance data reflect the six months ended February 28, 2011. Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception Since Date Inception Explorer Value Fund 3/30/2010 16.82% See Financial Highlights for dividend and capital gains information. 12 Explorer Value Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (93.0%) 1 Consumer Discretionary (7.8%) Chicos FAS Inc. 78,927 1,084 Virgin Media Inc. 39,100 1,065 * Exide Technologies 73,300 872 Six Flags Entertainment Corp. 12,700 792 * Entercom Communications Corp. Class A 60,300 789 American Eagle Outfitters Inc. 51,300 787 * Interpublic Group of Cos. Inc. 53,000 700 Newell Rubbermaid Inc. 34,603 669 * Ascena Retail Group Inc. 19,500 609 Meredith Corp. 16,161 570 Regis Corp. 26,100 458 Christopher & Banks Corp. 46,600 285 * Valassis Communications Inc. 9,900 279 Wendys/Arbys Group Inc. Class A 51,600 246 International Speedway Corp. Class A 8,300 230 * Cambium Learning Group Inc. 50,900 182 * Kirklands Inc. 6,000 92 Consumer Staples (1.3%) JM Smucker Co. 8,900 613 Inter Parfums Inc. 30,678 555 * Ralcorp Holdings Inc. 4,400 285 * Pantry Inc. 10,798 170 Energy (6.9%) SM Energy Co. 16,503 1,196 * Carrizo Oil & Gas Inc. 27,978 1,041 *,^ Resolute Energy Corp. 54,700 992 EXCO Resources Inc. 47,900 980 World Fuel Services Corp. 22,900 949 Market Value Shares ($000) * Plains Exploration & Production Co. 20,800 815 * Oasis Petroleum Inc. 22,100 763 * Concho Resources Inc. 6,400 682 Holly Corp. 11,000 628 * Comstock Resources Inc. 18,900 502 Financials (25.2%) * Affiliated Managers Group Inc. 14,900 1,591 Willis Group Holdings plc 36,800 1,431 Aspen Insurance Holdings Ltd. 41,696 1,232 First Citizens BancShares Inc. Class A 4,875 985 Nelnet Inc. Class A 43,500 971 Endurance Specialty Holdings Ltd. 19,500 967 Comerica Inc. 23,300 906 Raymond James Financial Inc. 23,634 906 Cash America International Inc. 21,100 901 Fifth Third Bancorp 58,000 847 Argo Group International Holdings Ltd. 20,722 789 HCC Insurance Holdings Inc. 22,633 705 Ares Capital Corp. 39,400 702 * Texas Capital Bancshares Inc. 27,560 696 Bank of the Ozarks Inc. 14,485 624 Validus Holdings Ltd. 19,573 606 Starwood Property Trust Inc. 25,500 596 Entertainment Properties Trust 12,500 596 Discover Financial Services 27,300 594 Hatteras Financial Corp. 19,900 589 Northwest Bancshares Inc. 47,900 581 13 Explorer Value Fund Market Value Shares ($000) Assurant Inc. 14,000 569 * E*Trade Financial Corp. 34,800 556 * Allied World Assurance Co. Holdings Ltd. 8,956 553 Parkway Properties Inc. 33,900 550 First American Financial Corp. 34,700 547 Assured Guaranty Ltd. 36,700 533 Regency Centers Corp. 11,100 502 Medical Properties Trust Inc. 42,700 501 Flushing Financial Corp. 34,700 497 * Beneficial Mutual Bancorp Inc. 55,200 497 National Retail Properties Inc. 18,304 470 First Financial Holdings Inc. 42,500 453 BOK Financial Corp. 8,440 433 * Investment Technology Group Inc. 22,500 431 * Pinnacle Financial Partners Inc. 26,567 424 * First Horizon National Corp. 36,744 423 First Community Bancshares Inc. 33,394 411 Synovus Financial Corp. 159,000 405 * Popular Inc. 122,900 399 Government Properties Income Trust 14,600 397 Realty Income Corp. 10,961 394 Cypress Sharpridge Investments Inc. 31,600 394 Hancock Holding Co. 11,100 385 optionsXpress Holdings Inc. 23,522 381 CapitalSource Inc. 50,300 381 Renasant Corp. 23,621 380 GFI Group Inc. 75,874 379 Washington Federal Inc. 21,100 375 Brookline Bancorp Inc. 36,000 374 EastGroup Properties Inc. 5,100 232 Home Bancshares Inc. 9,300 210 * Enstar Group Ltd. 825 69 Health Care (6.4%) Teleflex Inc. 30,200 1,763 Chemed Corp. 18,100 1,184 Omnicare Inc. 34,600 991 * Henry Schein Inc. 11,500 793 Cooper Cos. Inc. 12,464 771 * VCA Antech Inc. 25,200 631 * CONMED Corp. 19,622 520 West Pharmaceutical Services Inc. 9,400 386 * Coventry Health Care Inc. 12,400 374 Market Value Shares ($000) * Synovis Life Technologies Inc. 12,800 253 * IRIS International Inc. 23,300 237 Industrials (21.7%) * Atlas Air Worldwide Holdings Inc. 17,525 1,197 RR Donnelley & Sons Co. 63,300 1,179 Harsco Corp. 32,200 1,100 Mueller Industries Inc. 31,500 1,070 * Teledyne Technologies Inc. 19,000 995 * Colfax Corp. 41,824 928 * WESCO International Inc. 14,066 819 * Altra Holdings Inc. 36,915 798 JB Hunt Transport Services Inc. 19,100 795 Equifax Inc. 22,200 794 Alliant Techsystems Inc. 10,900 787 * FTI Consulting Inc. 23,500 775 * KAR Auction Services Inc. 52,800 741 * On Assignment Inc. 67,569 709 * Titan Machinery Inc. 27,566 709 UTi Worldwide Inc. 34,000 677 Herman Miller Inc. 24,100 649 Snap-On Inc. 10,455 600 Viad Corp. 26,100 598 AMETEK Inc. 14,100 591 Actuant Corp. Class A 20,521 581 Carlisle Cos. Inc. 13,200 568 * BE Aerospace Inc. 16,693 563 Allegiant Travel Co. Class A 13,600 561 * RailAmerica Inc. 37,404 561 Granite Construction Inc. 19,000 541 * Celadon Group Inc. 37,038 541 * GrafTech International Ltd. 26,800 536 * Kirby Corp. 9,658 534 Brinks Co. 16,300 503 Interface Inc. Class A 30,177 503 * DXP Enterprises Inc. 23,595 502 * SYKES Enterprises Inc. 25,700 478 * Beacon Roofing Supply Inc. 21,523 457 * Orbital Sciences Corp. 22,995 409 * Columbus McKinnon Corp. 23,485 406 * Saia Inc. 26,496 400 * Insituform Technologies Inc. Class A 15,400 398 Heidrick & Struggles International Inc. 14,500 395 HNI Corp. 8,436 268 * WABCO Holdings Inc. 4,306 252 * Furmanite Corp. 31,015 225 * CRA International Inc. 8,552 222 14 Explorer Value Fund Market Value Shares ($000) Information Technology (17.2%) CA Inc. 51,200 1,269 * j2 Global Communications Inc. 43,000 1,251 DST Systems Inc. 23,200 1,183 * Progress Software Corp. 39,550 1,161 * Convergys Corp. 77,100 1,085 * MicroStrategy Inc. Class A 8,550 1,016 * IAC/InterActiveCorp 31,200 969 * Axcelis Technologies Inc. 345,200 949 * Lexmark International Inc. Class A 25,201 946 * Compuware Corp. 70,300 792 * Cabot Microelectronics Corp. 16,000 781 Fair Isaac Corp. 25,000 699 Earthlink Inc. 83,400 686 * Anaren Inc. 29,275 621 InterDigital Inc. 12,700 606 * Avid Technology Inc. 27,130 598 Jabil Circuit Inc. 27,587 591 MTS Systems Corp. 12,667 587 * Insight Enterprises Inc. 30,900 565 * Pericom Semiconductor Corp. 54,040 544 Harris Corp. 10,500 490 * Fairchild Semiconductor International Inc. Class A 24,800 437 * Orbotech Ltd. 30,200 425 National Semiconductor Corp. 27,000 418 * SAIC Inc. 25,000 408 * Acxiom Corp. 23,100 396 Broadridge Financial Solutions Inc. 17,000 390 Diebold Inc. 9,658 340 Littelfuse Inc. 5,578 295 * Brightpoint Inc. 22,200 280 * Lionbridge Technologies Inc. 62,900 231 * Virtusa Corp. 11,600 196 * OSI Systems Inc. 4,886 184 Materials (3.3%) Silgan Holdings Inc. 42,700 1,558 FMC Corp. 10,200 790 Cabot Corp. 16,202 701 PH Glatfelter Co. 33,000 406 * RTI International Metals Inc. 8,142 232 Eagle Materials Inc. 7,100 229 Cytec Industries Inc. 3,442 196 Telecommunication Services (1.2%) * NII Holdings Inc. 25,900 1,061 Windstream Corp. 39,600 496 Market Value Shares ($000) Utilities (2.0%) Westar Energy Inc. 27,455 714 Portland General Electric Co. 26,153 612 Piedmont Natural Gas Co. Inc. 14,386 422 Unitil Corp. 16,800 383 Southwest Gas Corp. 9,255 360 Total Common Stocks (Cost $99,860) Temporary Cash Investments (7.6%) 1 Money Market Fund (7.0%) Vanguard Market Liquidity Fund, 0.213% 8,659,000 8,659 Face Amount ($000) U.S. Government and Agency Obligations (0.6%) Fannie Mae Discount Notes, 0.190%, 3/1/11 200 200 Federal Home Loan Bank Discount Notes, 0.150%, 5/25/11 200 200 Freddie Mac Discount Notes, 0.281%, 6/21/11 400 400 Total Temporary Cash Investments (Cost $9,459) Total Investments (100.6%) (Cost $109,319) 125,026 Other Assets and Liabilities (-0.6%) Other Assets 527 Liabilities 3 (1,291) Net Assets (100%) Applicable to 5,076,108 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 124,262 Net Asset Value Per Share Explorer Value Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 105,527 Undistributed Net Investment Income 47 Accumulated Net Realized Gains 2,660 Unrealized Appreciation (Depreciation) Investment Securities 15,707 Futures Contracts 321 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $540,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 97.0% and 3.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $566,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $800,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 16 Explorer Value Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Dividends 702 Interest 1 10 Total Income 712 Expenses Investment Advisory FeesNote B 167 The Vanguard GroupNote C Management and Administrative 78 Marketing and Distribution 9 Custodian Fees 5 Shareholders Reports 14 Total Expenses 273 Net Investment Income 439 Realized Net Gain (Loss) Investment Securities Sold 2,768 Futures Contracts 658 Realized Net Gain (Loss) 3,426 Change in Unrealized Appreciation (Depreciation) Investment Securities 24,474 Futures Contracts 573 Change in Unrealized Appreciation (Depreciation) 25,047 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $9,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Explorer Value Fund Statement of Changes in Net Assets March 16, Six Months Ended 2010 1 to February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 439 184 Realized Net Gain (Loss) 3,426 71 Change in Unrealized Appreciation (Depreciation) 25,047 (9,019) Net Increase (Decrease) in Net Assets Resulting from Operations 28,912 (8,764) Distributions Net Investment Income (576)  Realized Capital Gain 2 (837)  Total Distributions (1,413)  Capital Share Transactions Issued 34,677 96,958 Issued in Lieu of Cash Distributions 1,289  Redeemed (14,500) (12,897) Net Increase (Decrease) from Capital Share Transactions 21,466 84,061 Total Increase (Decrease) 48,965 75,297 Net Assets Beginning of Period  End of Period 3 1 Commencement of subscription period for the fund. 2 Includes fiscal 2011 short-term gain distributions totaling $815,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 3 Net AssetsEnd of Period includes undistributed net investment income of $47,000 and $184,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Explorer Value Fund Financial Highlights Six Months March 16, Ended 2010 1 to February 28, Aug. 31, For a Share Outstanding Throughout Each Period 2011 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .100 .044 Net Realized and Unrealized Gain (Loss) on Investments 6.621 (1.954) Total from Investment Operations 6.721 (1.910) Distributions Dividends from Net Investment Income (.135)  Distributions from Realized Capital Gains (.196)  Total Distributions (.331)  Net Asset Value, End of Period Total Return 2 37.29% -9.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $124 $75 Ratio of Total Expenses to Average Net Assets 0.56% 0.56% 3 Ratio of Net Investment Income to Average Net Assets 0.91% 0.55% 3 Portfolio Turnover Rate 46% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was March 16, 2010 to March 30, 2010, during which time all assets were held in money market instruments. Performance measurement began March 30, 2010 at a net asset value of $20.00. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information abou any applicable account service fees. 3 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 19 Explorer Value Fund Notes to Financial Statements Vanguard Explorer Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended August 31, 2010, and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 20 Explorer Value Fund B. Frontier Capital Management Co., LLC, Cardinal Capital Management L.L.C., and Sterling Capital Management LLC each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. In accordance with the advisory contracts entered into with Frontier Capital Management Co., LLC, Cardinal Capital Management L.L.C., and Sterling Capital Management LLC in March 2010, the investment advisory fees will be subject to quarterly adjustments, beginning March 1, 2011, based on performance since May 31, 2010, relative to the Russell 2000 Value Index, Russell Mid-Cap Value Custom Cap-Range Index, and Russell 2500 Value Index, respectively. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended February 28, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.35% of the funds average net assets, with no adjustment required based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $19,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.01% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
